Order                                                                      Michigan Supreme Court
                                                                                 Lansing, Michigan

  January 24, 2017                                                                 Stephen J. Markman,
                                                                                              Chief Justice

                                                                                    Robert P. Young, Jr.
                                                                                         Brian K. Zahra
  153952                                                                         Bridget M. McCormack
                                                                                       David F. Viviano
                                                                                   Richard H. Bernstein
                                                                                         Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                 Justices
            Plaintiff-Appellee,
  v                                                      SC: 153952
                                                         COA: 327971
                                                         Kent CC: 14-006374-FC
  HORACE DEMARIO COLLINS,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 20, 2015
  order of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  We further ORDER the Kent Circuit Court, in accordance with Administrative Order
  2003-03, to determine whether the defendant is indigent and, if so, to appoint the State
  Appellate Defender Office to represent the defendant in this Court.

          The parties shall file supplemental briefs within 42 days of the date of the order
  appointing counsel addressing whether a defendant who was sentenced prior to People v
  Lockridge, 498 Mich. 358 (2015), sufficiently waived his constitutional rights to notice
  and jury proof beyond a reasonable doubt of facts used to score offense variables under
  MCL 777.1 et seq., where those facts were not charged in an indictment or information,
  but where he pleaded guilty or no contest and stipulated under oath to the aggravating
  facts in the context of a general waiver of his jury trial rights. Compare Apprendi v New
  Jersey, 530 U.S. 466, 476; 120 S. Ct. 2348; 147 L. Ed. 2d 435 (2000) (stating that “ ‘under
  the Due Process Clause of the Fifth Amendment and the notice and jury trial guarantees
  of the Sixth Amendment, any fact (other than prior conviction) that increases the
  maximum penalty for a crime must be charged in an indictment, submitted to a jury, and
  proven beyond a reasonable doubt’ ”) (emphasis added), quoting Jones v United States,
  526 U.S. 227, 243 n 6; 119 S. Ct. 1215; 143 L. Ed. 2d 311 (1999), with United States v
  Booker, 543 U.S. 220, 244; 125 S. Ct. 738; 160 L. Ed. 2d 621 (2005) (stating that “we
  reaffirm our holding in Apprendi: Any fact (other than a prior conviction) which is
  necessary to support a sentence exceeding the maximum authorized by the facts
                                                                                                               2


established by a plea of guilty or a jury verdict must be admitted by the defendant or
proved to a jury beyond a reasonable doubt”) (emphasis added). See also United States v
Yancy, 725 F3d 596 (CA 6, 2013).

       The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys
Association of Michigan are invited to file briefs amicus curiae. Other persons or groups
interested in the determination of the issues presented in this case may move the Court
for permission to file briefs amicus curiae.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         January 24, 2017
       s0117
                                                                             Clerk